COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-14-00318-CR
 IN RE: LEONARD STRICKLAND,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '                IN MANDAMUS
                                                '

                                 MEMORANDUM OPINION

       Leonard Strickland, Relator, has filed a petition for writ of mandamus against the

Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso County, Texas, asking

that we order her to find that his conviction violates the double jeopardy clause. We dismiss the

mandamus petition for want of jurisdiction.

       A court of appeals has jurisdiction to issue a writ of mandamus against certain judges

within its geographic district. TEX.GOV’T CODE ANN. § 22.221(b)(West 2004). A court of

appeals also has authority to issue a writ of mandamus if it is necessary to enforce its

jurisdiction. Id. § 22.221(a). By his mandamus petition, Relator is seeking to challenge a final

felony conviction in cause number 20080D05040. An attack on the validity of a final felony

conviction can only be raised by writ of habeas corpus. The Court of Criminal Appeals has

exclusive jurisdiction to grant relief in a post-conviction habeas corpus proceeding where there is

a final felony conviction. Padieu v. Court of Appeals of Texas, Fifth District, 392 S.W.3d 115,
117 (Tex.Crim.App. 2013); Ex parte Alexander, 685 S.W.2d 57, 60 (Tex.Crim.App. 1985);

TEX.CODE CRIM.PROC.ANN. art. 11.07 § 5 (West Supp. 2014). Consequently, we dismiss the

mandamus petition for lack of jurisdiction.


January 14, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                              2